I cannot agree that the indictment did not charge this defendant with an offense. The indictment was drawn in the exact language of Section 2911.01, Revised Code. Every essential element of the offense was set out in the exact words of the statute in all four counts. The defendant did not question or attack the sufficiency or validity of the indictment in the trial court at any time — before or after verdict. The defendant is, therefore, estopped on appeal to object to or attack the sufficiency of the indictment after having failed to seasonably *Page 149 
object to or attack the indictment in the trial court. See the following sections of the Revised Code: 2941.29, 2941.30,2941.54, 2941.55, 2941.57, 2941.58 and 2941.59. See State v.Garlos, 170 Ohio St. 471; State v. Wozniak, 172 Ohio St. 517
— dicta in opinion on page 523.
Considering the guilt of this defendant on all four counts by evidence beyond any reasonable doubt, it is a travesty to now discharge him on legal fiction.